Exhibit 10.1

EXECUTION COPY

NAVISTAR FINANCIAL SECURITIES CORPORATION

Seller

NAVISTAR FINANCIAL CORPORATION

Servicer

and

THE BANK OF NEW YORK MELLON

Master Trust Trustee

on behalf of the Series 2011-1 Certificateholder

 

 

SERIES 2011-1 SUPPLEMENT

Dated as of November 2, 2011

To

POOLING AND SERVICING AGREEMENT

Dated as of June 8, 1995

 

 

Dealer Note Asset Backed Certificate, Series 2011-1

NAVISTAR FINANCIAL DEALER NOTE MASTER TRUST



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I CREATION OF SERIES 2011-1 AND THE SERIES 2011-1 CERTIFICATE

     1   

SECTION 1.01 Designation

     1   

ARTICLE II DEFINITIONS

     1   

SECTION 2.01 Definitions

     1   

ARTICLE III SERVICING

     7   

SECTION 3.01 Servicing Compensation

     7   

SECTION 3.02 The Servicer to Pay Fees and Expenses of Owner Trustee and
Indenture Trustee

     8   

SECTION 3.03 Servicer Indemnification of the Indenture Trustee and the Owner
Trustee

     8   

SECTION 3.04 Backup Servicing Compensation

     9   

ARTICLE IV RIGHTS OF SERIES 2011-1 CERTIFICATEHOLDER AND ALLOCATION AND
APPLICATION OF COLLECTIONS

     10   

SECTION 4.01 Rights of the Series 2011-1 Certificateholder

     10   

SECTION 4.02 Application of Series Allocable Finance Charge Collections and
Series Allocable Principal Collections

     10   

SECTION 4.03 Shared Principal Collections

     11   

SECTION 4.04 Excess Interest Collections

     12   

SECTION 4.05 Additional Rights upon the Occurrence of Certain Events

     12   

SECTION 4.06 Servicer Transition Fee Account

     13   

ARTICLE V REPORTS TO SERIES 2011-1 CERTIFICATEHOLDER

     13   

SECTION 5.01 Monthly and Annual Certificateholder’s Statement

     13   

ARTICLE VI EARLY AMORTIZATION EVENTS

     15   

SECTION 6.01 No Early Amortization Events

     15   

ARTICLE VII OTHER SERIES PROVISIONS

     15   

SECTION 7.01 [Reserved]

     15   

SECTION 7.02 Tax Treatment

     15   

SECTION 7.03 [Reserved]

     16   

SECTION 7.04 Backup Servicer

     16   

SECTION 7.05 Additional Notices

     16   

ARTICLE VIII FINAL DISTRIBUTIONS

     16   

SECTION 8.01 Sale of Investors’ Interest Pursuant to Section 2.07 of the
Agreement; Distributions Pursuant to Section 2.07 or 12.03 of the Agreement

     16   

SECTION 8.02 Distribution of Proceeds of Sale, Disposition or Liquidation of the
Dealer Notes Pursuant to Section 9.02 of the Agreement

     17   

 

i



--------------------------------------------------------------------------------

ARTICLE IX MISCELLANEOUS PROVISIONS

     17   

SECTION 9.01 Ratification of Agreement

     17   

SECTION 9.02 Counterparts

     17   

SECTION 9.03 Governing Law

     18   

SECTION 9.04 Tax Disclosure

     18   

SECTION 9.05 Consent to Amendment

     18   

SECTION 9.01 Termination

     19   

EXHIBITS

 

Exhibit A

   -    Form of Certificate

Exhibit B

   -    Form of Monthly Servicer Certificate and Settlement Statement

 

ii



--------------------------------------------------------------------------------

SERIES 2011-1 SUPPLEMENT

TO POOLING AND SERVICING AGREEMENT

SERIES 2011-1 SUPPLEMENT dated as of November 2, 2011 (the “Series Supplement”),
by and among NAVISTAR FINANCIAL SECURITIES CORPORATION, a Delaware corporation,
as Seller (the “Seller”), NAVISTAR FINANCIAL CORPORATION, a Delaware
corporation, as Servicer (the “Servicer”), and THE BANK OF NEW YORK MELLON, a
New York banking corporation (formerly known as The Bank of New York), as
trustee (together with its successors in trust thereunder as provided in the
Agreement referred to below, the “Master Trust Trustee”) under the Pooling and
Servicing Agreement, dated as of June 8, 1995 (as amended and supplemented, the
“Agreement”), among the Seller, the Servicer and the Master Trust Trustee.

Section 6.09 of the Agreement provides that the Seller may from time to time
direct the Master Trust Trustee to issue, on behalf of the Master Trust, one or
more new Series of Investor Certificates representing fractional undivided
interests in the Master Trust. The Principal Terms of any new Series are to be
set forth in a Supplement to the Agreement.

Pursuant to this Series Supplement, the Seller and the Master Trust Trustee
shall create a new Series of Investor Certificates and specify the Principal
Terms thereof.

ARTICLE I

CREATION OF SERIES 2011-1 AND

THE SERIES 2011-1 CERTIFICATE

SECTION 1.01 Designation.

(a) There is hereby created a new Series pursuant to the Agreement and this
Series Supplement to be known as “Series 2011-1.” The interest of the Investor
Certificateholder in Series 2011-1 shall be represented by the Series 2011-1
Certificate.

(b) If any term or provision contained herein shall conflict with or be
inconsistent with any term or provision contained in the Agreement, the terms
and provisions of this Series Supplement shall govern with respect to Series
2011-1. This Series Supplement is the Series Supplement referred to in the Trust
Agreement and the Indenture.

ARTICLE II

DEFINITIONS

SECTION 2.01 Definitions.

(a) Whenever used in this Series Supplement, the following words and phrases
shall have the following meanings:

“1995 Trust Termination Date” shall have the meaning specified in the 2011
Pooling and Servicing Agreement.



--------------------------------------------------------------------------------

“2004 Indenture” shall mean the Indenture, dated as of June 10, 2004, between
Navistar Financial Dealer Note Master Owner Trust and The Bank of New York
Mellon, as indenture trustee, as amended and supplemented from time to time.

“2011 Pooling and Servicing Agreement” shall mean the Pooling and Servicing
Agreement, dated as of November 2, 2011, among NFC, NFSC, and the Issuing
Entity, as amended and supplemented from time to time.

“Adjusted Invested Amount” shall mean, with respect to the Collateral
Certificate on any Distribution Date, an amount (which shall never be less than
zero) equal to the sum of the Collateral Amounts for all outstanding series of
Notes determined as of the end of that Distribution Date; provided that, if a
series of Notes shall no longer be in a Revolving Period, the Collateral Amount
for such series of Notes shall be determined as of the end of the last day of
its Revolving Period.

“Backup Servicer” shall have the meaning specified in Section 7.04.

“Business Day” shall mean, with respect to the Collateral Certificate, any day
other than a Saturday, a Sunday, or a day on which banking institutions in New
York, New York, Chicago, Illinois, or the city in which the Corporate Trust
Office is located are authorized or required to close.

“Closing Date” shall mean November 2, 2011.

“Collateral Amount” shall have, with respect to any series of Notes, the meaning
specified in the related Indenture Supplement.

“Collateral Certificate” shall mean the Series 2011-1 Certificate.

“Deposit Account” shall mean the “Collections Account” as defined in the 2011
Pooling and Servicing Agreement.

“Depositor” shall have the meaning specified in the 2011 Pooling and Servicing
Agreement.

“Early Amortization Event” shall not apply with respect to the Collateral
Certificate.

“Early Amortization Period” shall not apply with respect to the Collateral
Certificate.

“Excess Cash Collateral Event” shall have, with respect to any series of Notes,
the meaning specified in the Indenture Supplement with respect to such series of
Notes.

“Indenture” shall mean the Indenture, dated as of November 2, 2011, between the
Issuing Entity and the Indenture Trustee, as amended and supplemented from time
to time.

 

2



--------------------------------------------------------------------------------

“Indenture Supplement” shall mean any supplement to the Indenture pursuant to
which a series of Notes is issued, as amended and supplemented from time to
time.

“Indenture Trustee” shall mean the indenture trustee under the Indenture, which
shall initially be The Bank of New York Mellon.

“Interest Shortfall” shall mean for any Transfer Date, with respect to the
Collateral Certificate, the aggregate of the Series Available Interest Amounts
Shortfalls for each series of Notes for such Transfer Date and, with respect to
any other series of Investor Certificates, the aggregate amount of finance
charge shortfalls for such Investor Certificates for such Transfer Date.

“Invested Amount” shall mean, with respect to any Distribution Date, an amount
equal to the sum of the Nominal Liquidation Amounts for all series of Notes as
of the end of that Distribution Date.

“Investment Income” shall mean, for any Due Period with respect to the
Collateral Certificate, the product of (a) the Series Allocation Percentage for
such Due Period, and (b) income (net of investment expenses and losses) from the
investment of funds on deposit in the Collections Account and the Excess Funding
Account.

“Investor Backup Servicing Expenses” shall have the meaning specified in
Section 3.04.

“Investor Backup Servicing Fee” shall have the meaning specified in
Section 3.04.

“Investor Servicing Fee” shall have the meaning specified in Section 3.01.

“Issuance Date” shall mean, with respect to any series of Notes, the date of
issuance of such series.

“Issuing Entity” shall mean Navistar Financial Dealer Note Master Owner Trust
II, a Delaware statutory trust, and its permitted successors and assigns.

“Issuing Entity Documents” shall have the meaning specified in the 2011 Pooling
and Servicing Agreement.

“Minimum Series Seller’s Interest” shall mean, with respect to the Collateral
Certificate on any Business Day, the sum of the Series Required Seller’s
Interest for each series of Notes as of the end of the preceding Distribution
Date.

“Monthly Backup Servicing Expenses” shall have the meaning specified in
Section 3.04.

“Monthly Backup Servicing Fee” shall have the meaning specified in Section 3.04.

 

3



--------------------------------------------------------------------------------

“Monthly Servicing Fee” shall have the meaning specified in Section 3.01.

“Navistar” shall mean Navistar, Inc., a Delaware corporation, and its successors
and assigns.

“Nominal Liquidation Amount” shall have, with respect to any series of Notes,
the meaning specified in the related Indenture Supplement.

“Noteholder Allocated Dealer Note Losses” shall mean, with respect to any Due
Period, the product of (a) the Noteholder Floating Allocation Percentage for
such Due Period and (b) Series Allocable Dealer Note Losses for such Due Period.

“Noteholder Available Interest Amounts” shall mean, with respect to any Due
Period, the sum of (i) an amount equal to the product of (a) the Noteholder
Floating Allocation Percentage for such Due Period and (b) the Series Allocable
Finance Charge Collections for such Due Period and (ii) income, net of
investment expenses and losses, from the investment of funds on deposit in the
Deposit Account received during that Due Period.

“Noteholder Available Principal Amounts” shall mean, with respect to any
Business Day, the product of (a) the Noteholder Principal Allocation Percentage
for the Due Period in which such Business Day occurs and (b) the Series
Allocable Principal Collections for such Business Day.

“Noteholder Floating Allocation Percentage” shall mean, with respect to any Due
Period, the percentage equivalent (which percentage shall never be less than 0%
or greater than 100%) of a fraction, the numerator of which is the sum of the
Collateral Amounts for each outstanding series of Notes as of the end of the
immediately preceding Due Period (after giving effect to all increases and
reductions thereof on such day), or, with respect to the first Transfer Date for
a series, as of the Issuance Date for such series, and the denominator of which
is the product of (a) the Series Allocation Percentage for the Collateral
Certificate for the Due Period for which the Noteholder Floating Allocation
Percentage is being calculated and (b) the sum of the aggregate principal amount
of Dealer Notes in the Master Trust and the aggregate principal amount of funds
on deposit in the Excess Funding Account, both as of the end of the immediately
preceding Due Period, or, with respect to the first Transfer Date for a series,
as of the Issuance Date for such series.

“Noteholder Principal Allocation Percentage” shall mean with respect to any Due
Period, the percentage equivalent (which percentage shall never be less than 0%
or greater than 100%) of a fraction, the numerator of which is the sum of the
Collateral Amounts for each outstanding series of Notes as of the end of the
immediately preceding Due Period (or the Issuance Date in the case of the first
Transfer Date for such series) (except that if a series of Notes is no longer in
its Revolving Period, its Collateral Amount, for the purpose of this
calculation, shall be its Collateral Amount as of the end of the Due Period
immediately prior to the last day of its Revolving Period) and the denominator
of which is the product of (a) the Series Allocation Percentage for the
Collateral Certificate for the Due Period for which the Noteholder Principal
Allocation Percentage is being calculated and (b) the sum of (i) the aggregate
principal amount of Dealer Notes in the Master Trust and (ii) the aggregate
principal amount of funds on deposit in the Excess Funding Account, both as of
the end of immediately preceding Due Period (or the Issuance Date in the case of
the first Transfer Date for such series).

 

4



--------------------------------------------------------------------------------

“Notes” shall have the meaning specified in the 2011 Pooling and Servicing
Agreement.

“Owner Trustee” shall have the meaning specified in the 2011 Pooling and
Servicing Agreement.

“Principal Shortfall” shall mean, for any Business Day, with respect to the
Collateral Certificate, the aggregate of the Series Available Principal Amounts
Shortfalls for each series of Notes for such Business Day.

“Rating Agency” shall mean, with respect to the Collateral Certificate, each
nationally recognized statistical rating organization (NRSRO) selected by the
Depositor to rate any series of Notes.

“Reassignment Amount” shall mean, with respect to any Transfer Date, the sum of
the Series Reassignment Amounts for all series of Notes as of the end of that
Transfer Date after giving effect to any deposits and distributions otherwise to
be made on such Transfer Date.

“Revolving Period” shall have, with respect to any series of Notes, the meaning
specified in the related Indenture Supplement. The Collateral Certificate will
not have a Revolving Period.

“Seller Interest Amounts” shall mean, with respect to any Due Period, the excess
of Series Allocable Finance Charge Collections for such Due Period over
Noteholder Available Interest Amounts for such Due Period.

“Seller Principal Amounts” shall mean, with respect to any Business Day, the
excess of Series Allocable Principal Collections for such Business Day over
Noteholder Available Principal Amounts for such Business Day.

“Series 2011-1” shall mean the Series of Investor Certificates, the terms of
which are specified in this Series Supplement.

“Series 2011-1 Certificateholder” shall mean the holder of the Collateral
Certificate. Initially, the Indenture Trustee, as the pledgee of the Issuing
Entity under the Indenture, shall be the only holder of the Collateral
Certificate.

“Series 2011-1 Certificateholder’s Interest” shall have the meaning specified in
Section 4.01.

“Series 2011-1 Certificate” shall mean any certificate, substantially in the
form of Exhibit A. Initially, there will be only one Series 2011-1 Certificate,
which will be held by the Indenture Trustee as pledgee of the Issuing Entity
under the Indenture.

“Series Adjusted Invested Amount” shall mean the Adjusted Invested Amount.

 

5



--------------------------------------------------------------------------------

“Series Allocable Dealer Note Losses” shall mean, with respect to any Due
Period, the product of (a) the Series Allocation Percentage for such Due Period
and (b) the Dealer Note Losses for such Due Period.

“Series Allocable Finance Charge Collections” shall mean, with respect to any
Due Period, the product of (a) the Series Allocation Percentage for such Due
Period and (b) the amount of Finance Charge Collections for such Due Period.

“Series Allocable Principal Collections” shall mean, with respect to any
Business Day, the product of (i) the Series Allocation Percentage for the Due
Period in which such Business Day occurs and (ii) the amount of Principal
Collections deposited in the Collections Account on such Business Day.

“Series Available Interest Amounts” shall have the meaning specified in the 2011
Pooling and Servicing Agreement.

“Series Available Interest Amounts Shortfall” shall have the meaning specified
in the 2011 Pooling and Servicing Agreement.

“Series Available Principal Amounts” shall have the meaning specified in the
2011 Pooling and Servicing Agreement.

“Series Available Principal Amounts Shortfall” shall have the meaning specified
in the 2011 Pooling and Servicing Agreement.

“Series Invested Amount” shall mean, with respect to the Collateral Certificate,
the Invested Amount.

“Series Reassignment Amount” shall have, with respect to any series of Notes,
the meaning specified in the related Indenture Supplement.

“Series Required Seller’s Interest” shall have, with respect to any series of
Notes, the meaning specified in the related Indenture Supplement.

“Series Termination Date” shall mean the latest legal final maturity date of any
outstanding series of Notes.

“Trust Agreement” shall have the meaning specified in the 2011 Pooling and
Servicing Agreement.

(b) As used in this Series Supplement and in the Agreement with respect to the
Collateral Certificate, “highest investment category” shall mean (i) in the case
of Standard & Poor’s, A-1+, AAA, AAAm, or AAAm-G, as applicable, and (ii) in the
case of Moody’s, P-1 or Aaa, as applicable, or, with respect to any other Rating
Agency, an equivalent rating.

(c) All capitalized terms used herein and not otherwise defined herein have the
same meanings ascribed to them in the Agreement.

 

6



--------------------------------------------------------------------------------

(d) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Series Supplement shall refer to this Series Supplement as a
whole and not to any particular provision of this Series Supplement; references
to any Article, Section or Exhibit are references to Articles, Sections and
Exhibits in or to this Series Supplement unless otherwise specified; and the
term “including” shall mean “including without limitation.”

(e) As used in this Series Supplement, accounting terms which are not defined,
and accounting terms partly defined, herein shall have the respective meanings
given to them under generally accepted accounting principles as in effect on the
date hereof. To the extent that the definitions of accounting terms in this
Series Supplement are inconsistent with the meanings of such terms under
generally accepted accounting principles, the definitions contained in this
Series Supplement will control.

(f) With respect to any Distribution Date or Transfer Date, the “related Due
Period” and the “related Distribution Period” will mean the Due Period and
Distribution Period, respectively, immediately preceding such Distribution Date
or Transfer Date, and the relationships between Due Periods and Distribution
Periods will be correlative to the foregoing relationships.

(g) Each defined term used in this Series Supplement has a comparable meaning
when used in its plural or singular form. Each gender-specific term used in this
Series Supplement has a comparable meaning whether used in a masculine, feminine
or gender-neutral form.

ARTICLE III

SERVICING

SECTION 3.01 Servicing Compensation. The monthly servicing fee (the “Monthly
Servicing Fee”) shall be payable to the Servicer, in arrears, on each
Distribution Date in respect of a Due Period (or portion thereof) occurring on
or prior to the earliest of (i) the first Distribution Date following the Series
Termination Date, (ii) the first Distribution Date on which no Notes are
outstanding and (iii) the first Distribution Date following the 1995 Trust
Termination Date, in an amount equal to one-twelfth of the result of (a) 1%
multiplied by (b) the aggregate principal amount of Dealer Notes outstanding as
of the last day of such Due Period multiplied by (c) the Series Allocation
Percentage for the Collateral Certificate with respect to such Due Period. A
portion of the Monthly Servicing Fee shall be allocated to each series of Notes
in accordance with the related Indenture Supplement (the “Investor Servicing
Fee”), and such portion shall be paid in accordance with such Indenture
Supplement and only to the extent of funds available for such payment pursuant
to such Indenture Supplement. The remainder of the Monthly Servicing Fee shall
be paid by the Seller and in no event shall the Master Trust, the Master Trust
Trustee, the Series 2011-1 Certificateholder, the Issuing Entity, the Indenture
Trustee or the Owner Trustee be liable for the share of the Monthly Servicing
Fee to be paid by the Seller.

 

7



--------------------------------------------------------------------------------

The Servicer will be permitted, in its sole discretion, to defer all or any
portion of the Monthly Servicing Fee for any Distribution Date by notice to the
Master Trust Trustee and the Indenture Trustee on or before the related
Determination Date; provided, however, that the Servicer believes that
sufficient Series Allocable Finance Charge Collections will be available on any
future Distribution Date to pay the Investor Servicing Fee relating to the
deferred Monthly Servicing Fee. If the Servicer so defers the Monthly Servicing
Fee for any Distribution Date, the Monthly Servicing Fee and the Investor
Servicing Fee for such Distribution Date shall be deemed to be reduced by the
amount so deferred for all purposes of this Series Supplement and the Agreement;
provided, however, that such Investor Servicing Fee shall be paid on a future
date solely to the extent amounts are available therefor pursuant to the
applicable Indenture Supplement; and, provided, further that, to the extent any
such deferred Investor Servicing Fee is so paid, the related portion of the
Monthly Servicing Fee to be paid by the Seller shall be paid by the Seller to
the Servicer.

SECTION 3.02 The Servicer to Pay Fees and Expenses of Owner Trustee and
Indenture Trustee. The Servicer covenants and agrees to pay, from time to time,
and each of the Owner Trustee and the Indenture Trustee shall be entitled to
receive, reasonable compensation (which shall not be limited by any provision of
law in regard to the compensation of a trustee of an express trust) for all
services rendered by it prior to the 1995 Trust Termination Date in the exercise
and performance of any of the powers and duties of such trustee under the Trust
Agreement or the Indenture, respectively, and the Servicer will pay or reimburse
the Owner Trustee and the Indenture Trustee (without reimbursement from any
Series Account or otherwise) upon its request for all reasonable expenses,
disbursements and advances incurred or made prior to the 1995 Trust Termination
Date by the Owner Trustee and the Indenture Trustee in accordance with any of
the provisions of the Trust Agreement or the Indenture, respectively, including
the reasonable fees and expenses of its agents and counsel, except any such
expense, disbursement or advance that is caused by its negligence, bad faith, or
willful misconduct.

SECTION 3.03 Servicer Indemnification of the Indenture Trustee and the Owner
Trustee.

(a) The Servicer shall indemnify, defend and hold harmless the Owner Trustee,
the Indenture Trustee and the Issuing Entity from and against any and all costs,
expenses, losses, claims, damages and liabilities to the extent that such cost,
expense, loss, claim, damage or liability arose out of, or was imposed upon such
Person through the negligence, willful misfeasance or bad faith of the Servicer
in the performance of its duties under this Series Supplement, the Agreement and
any other Basic Documents or by reason of reckless disregard of its obligations
and duties under any of the Basic Documents prior to the 1995 Trust Termination
Date.

(b) The Servicer (other than any successor Servicer who is not an affiliate of
the initial Servicer) shall indemnify, defend and hold harmless each of the
Owner Trustee and the Indenture Trustee and each of their respective agents,
officers, directors and servants, from and against all costs, expenses, losses,
claims, damages and liabilities arising out of or incurred prior to the 1995
Trust Termination Date in connection with (x) in the case of the Owner Trustee,
the Indenture Trustee’s performance of its duties under the Basic Documents,
(y) in the case of the Indenture Trustee, the Owner Trustee’s performance of its
duties under the Basic Documents or (z) the acceptance, administration or
performance by, or action or inaction of, the applicable trustee of the rights
and duties contained in this Series Supplement, the Agreement, and the other
Basic Documents except in each case to the extent that such cost, expense, loss,
claim, damage

 

8



--------------------------------------------------------------------------------

or liability: (A) is caused by the willful misfeasance, bad faith or negligence
(except for errors in judgment) of the Person seeking to be indemnified, (B) to
the extent otherwise payable to the Indenture Trustee, arises from the Indenture
Trustee’s breach of any of its representations or warranties in the Indenture or
(C) to the extent otherwise payable to the Owner Trustee, arises from the Owner
Trustee’s breach of any of its representations or warranties set forth in the
Trust Agreement.

(c) The Servicer (other than any successor Servicer who is not an affiliate of
the initial Servicer) will indemnify the Owner Trustee in accordance with the
provisions specified in Section 6.9 of the Trust Agreement with respect to
events occurring prior to the 1995 Trust Termination Date.

(d) Indemnification under this Section 3.03 shall survive the resignation or
removal of the Owner Trustee or the Indenture Trustee or the termination of this
Series Supplement or the Agreement and shall include reasonable fees and
expenses of counsel and expenses of litigation. If the Servicer has made any
indemnity payment pursuant to this Section 3.03 and the recipient thereafter
collects any of such amounts from others, the recipient shall promptly repay
such amounts collected to the Servicer, without interest.

SECTION 3.04 Backup Servicing Compensation. The monthly backup servicing fee
(the “Monthly Backup Servicing Fee”) shall be payable to the Backup Servicer, in
arrears, on each Distribution Date in respect of a Due Period (or portion
thereof) occurring prior to the earliest of (i) the first Distribution Date
following the Series Termination Date, (ii) the first Distribution Date on which
no Notes are outstanding, (iii) the date on which the Backup Servicing Agreement
terminates in accordance with the provisions thereof and (iv) the first
Distribution Date following the 1995 Trust Termination Date, in an amount equal
to one-twelfth of the result of (a) the Base Backup Servicing Fee multiplied by
(b) the Series Allocation Percentage for the Collateral Certificate with respect
to such Due Period. A portion of the Monthly Backup Servicing Fee shall be
allocated to each series of Notes in accordance with the related Indenture
Supplement (the “Investor Backup Servicing Fee”), and such portion shall be paid
in accordance with such Indenture Supplement and only to the extent of funds
available for such payment pursuant to such Indenture Supplement. The remainder
of the Monthly Backup Servicing Fee shall be paid by the Seller and in no event
shall the Master Trust, the Master Trust Trustee, the Series 2011-1
Certificateholder, the Issuing Entity, the Indenture Trustee or the Owner
Trustee be liable for the share of the Monthly Backup Servicing Fee to be paid
by the Seller.

The monthly Backup Servicing Expenses (the “Monthly Backup Servicing Expenses”)
shall be payable to the Backup Servicer, in arrears, on each Distribution Date
in respect of a Due Period (or portion thereof) occurring prior to the earliest
of (i) the first Distribution Date following the Series Termination Date,
(ii) the first Distribution Date on which no Notes are outstanding, (iii) the
date on which the Backup Servicing Agreement terminates in accordance with the
provisions thereof and (iv) the first Distribution Date following the 1995 Trust
Termination Date, in an amount equal to the result of (a) the amount of such
Backup Servicing Expenses multiplied by (b) the Series Allocation Percentage for
the Collateral Certificate with respect to such Due Period. A portion of the
Monthly Backup Servicing Expenses shall be allocated to each series of Notes in
accordance with the related Indenture

 

9



--------------------------------------------------------------------------------

Supplement (the “Investor Servicing Expenses”), and such portion shall be paid
in accordance with such Indenture Supplement and only to the extent of funds
available for such payment pursuant to such Indenture Supplement. The remainder
of the Monthly Backup Servicing Expenses shall be paid by the Seller and in no
event shall the Master Trust, the Master Trust Trustee, the Series 2011-1
Certificateholder, the Issuing Entity, the Indenture Trustee or the Owner
Trustee be liable for the share of the Monthly Backup Servicing Expenses to be
paid by the Seller.

ARTICLE IV

RIGHTS OF SERIES 2011-1 CERTIFICATEHOLDER

AND ALLOCATION AND APPLICATION OF COLLECTIONS

SECTION 4.01 Rights of the Series 2011-1 Certificateholder. The Collateral
Certificate shall represent fractional undivided interests in the Master Trust,
consisting of the right to receive, to the extent necessary to make the required
payments with respect to the Notes at the times and in the amounts and
priorities specified in the Indenture and the Indenture Supplements, Collections
allocated to Series 2011-1 pursuant to Article IV of the Agreement and this
Article IV and funds on deposit in the Collections Account and the Excess
Funding Account allocable to the Series 2011-1 Certificateholder pursuant to
Article IV of the Agreement and this Article IV (collectively, the “Series
2011-1 Certificateholder’ Interest”); it being understood that the Collateral
Certificate shall not represent any interest in any Series Account or
Enhancement for the benefit of any other Series or Class. The Servicer shall
apply, or instruct the Master Trust Trustee to apply, all funds on deposit in
the Collections Account and Excess Funding Account allocable to the Collateral
Certificate.

SECTION 4.02 Application of Series Allocable Finance Charge Collections and
Series Allocable Principal Collections.

(a) Application of Series Allocable Principal Collections.

(i) On each Business Day, the Master Trust Trustee, acting in accordance with
written instructions from the Servicer, shall withdraw from the Collections
Account and allocate to the Deposit Account to the extent required Noteholder
Available Principal Amounts for such Business Day. Such Noteholder Available
Principal Amounts shall be further allocated and distributed to each series of
Notes in accordance with the Indenture and each Indenture Supplement related to
a series of Notes.

(ii) On each Business Day, the Master Trust Trustee, acting in accordance with
written instructions from the Servicer, shall withdraw from the Collections
Account and allocate Seller Principal Amounts for such Business Day in the
following order of priority: (A) to the extent such application would not result
in the Master Trust Seller’s Interest being less than the Minimum Master Trust
Seller’s Interest, in the discretion of the Seller, to make payments on the
principal balance of any variable funding certificate or variable funding note,
(B) to the extent necessary to maintain the Master Trust Seller’s Interest at an
amount equal to (or, in the discretion of the Seller, greater than) the Minimum
Master Trust Seller’s Interest, in the discretion of the Seller, to the Excess
Funding Account or the principal funding accounts for any series of certificates
or notes, and (C) to the Seller or the holders of the Seller’s Certificates.

 

10



--------------------------------------------------------------------------------

(b) Application of Series Allocable Finance Charge Collections.

(i) On each Transfer Date, the Master Trust Trustee, acting in accordance with
written instructions from the Servicer, shall withdraw from the Collections
Account and allocate to the Deposit Account Noteholder Available Interest
Amounts for the related Due Period. Such Noteholder Available Interest Amounts
shall be further allocated and distributed to each series of Notes in accordance
with the Indenture and each Indenture Supplement related to a series of Notes.

(ii) On each Transfer Date, the Master Trust Trustee, acting in accordance with
written instructions from the Servicer, shall withdraw from the Collections
Account and pay to the Seller or the holders of the Seller’s Certificates the
Seller Interest Amounts for such Transfer Date; provided, however, that if an
Excess Cash Collateral Event occurs with respect to a series and is continuing,
then such amounts (or if there are multiple series of notes for which an Excess
Cash Collateral Event or a similar event requiring an increase in such series’
collateral amount has occurred and is continuing, to each such series pro rata
based on such series’ collateral amount shortfall) will be treated as series
available principal amounts as provided in the related indenture supplement to
the extent necessary to increase the overcollateralization amount for any series
to an amount not less than the targeted overcollateralization amount.

SECTION 4.03 Shared Principal Collections.

(a) On each Business Day, commencing with the first Business Day following the
Closing Date, the amounts, if any, received on such Business Day by the Master
Trust Trustee from the Indenture Trustee which are designated as Shared
Principal Collections pursuant to the Indenture shall be treated as Shared
Principal Collections by the Master Trust Trustee and allocated (i) to other
Series to the extent such Series provides for the use of Shared Principal
Collections in respect of principal shortfalls, (ii) to the extent such
application would not result in the Master Trust Seller’s Interest being less
than the Minimum Master Trust Seller’s Interest, in the discretion of the
Seller, to make payments on the principal balance of any variable funding
certificates or variable funding notes, (iii) to the Excess Funding Account or
the principal funding accounts for any series of certificates or notes to the
extent necessary to maintain the Master Trust Seller’s Interest at an amount
equal to (or, in the discretion of the Seller, greater than) the Minimum Master
Trust Seller’s Interest, and (iv) to the Seller or the holders of the Seller’s
Certificates.

(b) On each Business Day following the Closing Date, the Master Trust Trustee
shall, to the extent provided in the Agreement, transfer to the Indenture
Trustee Shared Principal Collections from other Series, if any, in respect of
such Business Day equal to the Principal Shortfall for the Collateral
Certificate for such Business Day. If the aggregate amount of Shared Principal
Collections from all Series for such Business Day is less than the aggregate
amount of

 

11



--------------------------------------------------------------------------------

Principal Shortfalls for all Series entitled to share Shared Principal
Collections for such Business Day, then the amount of Shared Principal
Collections for the Collateral Certificate for such Business Day shall equal the
product of (x) Shared Principal Collections from all Series for such Business
Day and (y) a fraction, the numerator of which is the Principal Shortfall for
the Collateral Certificate for such Business Day and the denominator of which is
the aggregate amount of Principal Shortfalls for all Series entitled to share
Shared Principal Collections for such Business Day.

SECTION 4.04 Excess Interest Collections.

(a) On each Transfer Date, commencing on November 24, 2011, the amounts, if any,
received on such Transfer Date by the Master Trust Trustee from the Indenture
Trustee which are designated as Excess Interest Collections pursuant to the
Indenture shall be treated as Excess Interest Collections by the Master Trust
Trustee and allocated (i) to other Series to the extent such Series provides for
the use of Excess Interest Collections and (ii) to the Seller or the holders of
the Seller’s Certificates.

(b) On each Transfer Date, commencing on November 24, 2011, the Master Trust
Trustee shall, to the extent provided in the Agreement, transfer to the
Indenture Trustee Excess Interest Collections from other Series, if any, in
respect of such Transfer Date equal to the Interest Shortfall for the Collateral
Certificate for such Transfer Date. If the aggregate amount of Excess Interest
Collections from all Series for such Transfer Date is less than the aggregate
amount of Interest Shortfalls for all Series entitled to share Excess Interest
Collections for such Transfer Date, the amount of Excess Interest Collections
for the Collateral Certificate for such Transfer Date shall equal the product of
(x) Excess Interest Collections from all Series for such Transfer Date and (y) a
fraction, the numerator of which is the Interest Shortfalls for the Collateral
Certificate for such Transfer Date and the denominator of which is the aggregate
amount of Interest Shortfalls for all Series entitled to share Excess Interest
Collections for such Transfer Date.

SECTION 4.05 Additional Rights upon the Occurrence of Certain Events.
Notwithstanding the provisions of Section 9.02(a) of the Agreement, if any
Insolvency Event occurs with respect to the Seller, Navistar, NIC or NFC, on the
day of such Insolvency Event, the Seller will (subject to the actions of the
Certificateholder) immediately cease to transfer Dealer Notes to the Master
Trust, and promptly give notice to the Master Trust Trustee, the Owner Trustee
and the Indenture Trustee of such Insolvency Event. Under the terms of the
Agreement, if an insolvency event occurs with respect to the Seller prior to the
date on which the Collateral Certificate issued by the Master Trust has been
paid in full, then within 15 days the Master Trust Trustee shall publish a
notice of such Insolvency Event stating that the Master Trust Trustee intends to
sell, liquidate or otherwise dispose of the Dealer Notes in a commercially
reasonable manner and on commercially reasonable terms, unless within a
specified period of time Certificateholders representing more than 50% of the
aggregate series invested amount of the senior most outstanding Class of
Investor Certificates of each such Series and each person holding a Supplemental
Certificate, instruct the Master Trust Trustee not to sell, dispose of or
otherwise liquidate the Dealer Notes and to continue transferring Dealer Notes
as before such Insolvency Event.

 

12



--------------------------------------------------------------------------------

SECTION 4.06 Servicer Transition Fee Account.

(a) The Servicer has established an Eligible Deposit Account in the name of the
Master Trust Trustee (the “Servicer Transition Fee Account”). Funds deposited in
the Servicer Transition Fee Account shall, to the extent permitted by applicable
laws, rules and regulations, be invested by the Master Trust Trustee at the
written direction of the Servicer in Eligible Investments. The Servicer shall be
entitled to receive all investment earnings on the Servicer Transition Fee
Account when and as paid without any obligation to (a) the Master Trust Trustee,
(b) the Investor Certificateholders, (c) the Noteholders, (d) the Backup
Servicer, (e) the Indenture Trustee, (f) the Owner Trustee or (g) the Issuing
Entity, in respect thereof. The Servicer will not have any obligation to deposit
any such investment earnings in any other account established hereunder. Such
investment earnings will be withdrawn from the Servicer Transition Fee Account
and delivered to the Servicer. In no event shall the Master Trust Trustee be
liable for any loss resulting from (i) Eligible Investments, (ii) the failure of
the Servicer to provide written instructions to the Master Trust Trustee with
respect to any investment, (iii) any liquidation of any such investment prior to
its maturity, or (iv) funds being invested by the Master Trust Trustee in
investments other than Eligible Investments, other than any loss resulting from
the Master Trust Trustee’s gross negligence or willful misconduct.

(b) In the event that a Successor Servicer shall be appointed pursuant to
Section 10.02 of the Agreement, the set up and servicing transition fees and
costs of such Successor Servicer shall be paid for with funds on deposit in the
Servicer Transition Fee Account and, if such funds are not sufficient, shall be
paid by NFC, as initial Servicer. If the amount on deposit in the Servicer
Transition Fee Account is insufficient to cover all of the fees and expenses
associated with the transition of the servicing functions or such monthly fees
and expenses, no Person will be obligated to deposit any additional funds into
the Servicer Transition Fee Account. Notwithstanding the foregoing, the Servicer
Transition Fee Account may be closed by the Servicer and the funds on deposit
therein returned to the Servicer, if Moody’s is rating any series of securities
issued by a trust formed by the Seller, upon the Servicer’s receipt of Moody’s
consent to such actions; provided, that, the Servicer Transition Fee Account may
not be closed so long as the Backup Servicing Agreement has not been terminated.

ARTICLE V

REPORTS TO SERIES 2011-1 CERTIFICATEHOLDER

SECTION 5.01 Monthly and Annual Certificateholder’s Statement.

(a) Monthly Series 2011-1 Certificateholder’s Statement. At least two Business
Days prior to each Distribution Date, the Servicer will provide to the Master
Trust Trustee, the Rating Agencies and the Paying Agent, and on each
Distribution Date, the Paying Agent shall forward to the Series 2011-1
Certificateholder a Monthly Servicer Certificate and Settlement Statement
substantially in the form of Exhibit B with such changes as the Servicer shall
deem necessary or appropriate, prepared by the Servicer and delivered to the
Master Trust Trustee setting forth, among other things, the following
information:

(i) the aggregate amount of Collections, including the aggregate amount of
Finance Charge Collections and the aggregate amount of Principal Collections for
the related Due Period;

 

13



--------------------------------------------------------------------------------

(ii) the Series Allocation Percentage, the Noteholder Floating Allocation
Percentage and the Noteholder Principal Allocation Percentage for the related
Due Period;

(iii) the total amount of Series Allocable Finance Charge Collections for the
related Due Period and the amount thereof allocated to the Noteholders as
Noteholder Available Interest Amounts and the amount thereof allocated to the
Seller on such Distribution Date;

(iv) the total amount of Series Allocable Principal Collections for the related
Due Period and the portions thereof allocated to the Noteholders as Noteholder
Available Principal Collections and the amount thereof allocated to the Seller
for that Due Period;

(v) Series Allocable Dealer Note Losses and Noteholder Allocated Dealer Note
Losses for the related Due Period;

(vi) the amount of the Investor Servicing Fee to be paid on such Distribution
Date;

(vii) the Invested Amount and Adjusted Invested Amount (after giving effect to
all distributions that will occur on such Distribution Date);

(viii) the aggregate amount of Dealer Notes and funds on deposit in the Excess
Funding Account as of the end of the last day of the related Due Period (after
giving effect to payments and adjustments made pursuant to Article IV of the
Agreement);

(ix) with respect to Eligible Investments in the Excess Funding Account, as of
the last day of the related Due Period, the aggregate amount of funds invested
in Eligible Investments in each such Series Account, a brief description of each
such Eligible Investment and amount invested in each such Eligible Investment,
the rate of interest applicable to each such Eligible Investment and the rating
of each such Eligible Investment;

(x) the Dealers with the five largest aggregate outstanding principal amounts of
Dealer Notes in the Master Trust as of the end of the related Due Period;

(xi) the aggregate outstanding principal amount of Dealer Notes issued to
finance each of the OEM Vehicles and used vehicles as of the end of the related
Due Period;

 

14



--------------------------------------------------------------------------------

(xii) the amount of Shared Principal Collections and Excess Interest Collections
allocated to the Collateral Certificate and to other Series, each for the
related Due Period; and

(xiii) any other information required to be supplied in the monthly reports
pursuant to any Indenture Supplement.

(b) A copy of the statement provided pursuant to Section 5.01(a) will be made
available for inspection at the Corporate Trust Office.

(c) Annual Certificateholder’s Tax Statement. On or about January 31 of each
calendar year, beginning with calendar year 2012, the Master Trust Trustee shall
furnish to the Servicer and Paying Agent a list of each Person who at any time
during the preceding calendar year was a Series 2011-1 Certificateholder and
received any payment thereon and the dates such Person held a Series 2011-1
Certificate, and the Paying Agent shall furnish to each such Series 2011-1
Certificateholder a statement prepared by the Paying Agent containing the
information prepared by the Master Trust Trustee which is required to be
contained in the statement to Series 2011-1 Certificateholder as set forth in
Sections 5.02(a)(iii) and (iv) above, aggregated for such calendar year or the
applicable portion thereof during which such Person was a Series 2011-1
Certificateholder, together with such other customary information as the Master
Trust Trustee or the Servicer deems necessary or desirable to enable the Series
2011-1 Certificateholder to prepare their tax returns, including information (to
be supplied by the Servicer to the Master Trust Trustee) regarding original
issue discount on the Series 2011-1 Certificate, if any. Such obligation of the
Paying Agent shall be deemed to have been satisfied to the extent that
substantially comparable information shall be provided by the Master Trust
Trustee pursuant to any requirements of the Code as from time to time in effect.

ARTICLE VI

EARLY AMORTIZATION EVENTS

SECTION 6.01 No Early Amortization Events. There shall be no Early Amortization
Events with respect to the Collateral Certificate, and the Collateral
Certificate shall not have an Early Amortization Period.

ARTICLE VII

OTHER SERIES PROVISIONS

SECTION 7.01 [Reserved].

SECTION 7.02 Tax Treatment. The Seller has entered into the Agreement and this
Series Supplement and the Collateral Certificate has been issued with the
intention that the Collateral Certificate will be treated under applicable tax
law as disregarded from the Master Trust so long as the Collateral Certificate
is owned by the Issuing Entity and Seller is the sole owner of the Master Trust
and the Issuing Entity (as determined for federal income tax purposes). Each of
the Seller and the Series 2011-1 Certificateholder, by the acceptance of the
Collateral Certificate, agrees to treat the Collateral Certificate as
disregarded from the Master Trust so long as the Collateral Certificate is owned
by the Issuing Entity and Seller is the sole owner of the Master Trust and the
Issuing Entity, for federal income taxes, state and local income and franchise
taxes and any other taxes imposed on or measured by income in whole or in part.

 

15



--------------------------------------------------------------------------------

SECTION 7.03 [Reserved].

SECTION 7.04 Backup Servicer. On November 10, 2009, NFC, as Servicer, entered
into the Backup Servicing Agreement with Wells Fargo Bank, National Association,
as Backup Servicer, pursuant to which the Backup Servicer agreed to become a
Successor Servicer in accordance with the terms and conditions of the Agreement,
the other Basic Documents and the Backup Servicing Agreement if appointed by the
Master Trust Trustee pursuant to Section 10.02 of the Agreement; provided, that,
the Backup Servicer’s responsibilities, restrictions, duties and liabilities as
Successor Servicer under the Agreement and the other Basic Documents may be
modified as provided in the Backup Servicing Agreement (including any exhibit
thereto). The costs and expenses associated with the Backup Servicer shall be
paid to the extent provided in each Series Supplement and Indenture Supplement.

SECTION 7.05 Additional Notices. The Seller shall give each of the Rating
Agencies prompt written notice of the occurrence of an Insolvency Event with
respect to the Seller of which it becomes aware. The Seller shall give the
Master Trust Trustee prompt written notice of any Lien on the Dealer Notes of
which it becomes aware other than those created or permitted under the
Agreement; provided, however, nothing in this Section 7.05 shall prevent or be
deemed to prohibit the Seller from suffering to exist upon any of the Dealer
Notes any Liens for municipal or other local taxes if such taxes shall not at
the time be due and payable or if such Seller shall currently be contesting the
validity thereof in good faith by appropriate proceedings and shall have set
aside on its books adequate reserves with respect thereto.

ARTICLE VIII

FINAL DISTRIBUTIONS

SECTION 8.01 Sale of Investors’ Interest Pursuant to Section 2.07 of the
Agreement; Distributions Pursuant to Section 2.07 or 12.03 of the Agreement.

(a) The amount to be paid by the Seller to the Collections Account with respect
to the Collateral Certificate in connection with a purchase of the
Certificateholders’ Interest pursuant to Section 2.07 of the Agreement shall
equal the Reassignment Amount for the Distribution Date on which such purchase
occurs.

(b) The Reassignment Amount, if any, deposited into the Collections Account
pursuant to this Section 8.01 or Section 2.07 of the Agreement or any proceeds
deposited into the Collections Account pursuant to Section 12.03(c) of the
Agreement, shall be allocated and distributed by the Master Trust Trustee in
accordance with the Indenture.

(c) Notwithstanding any other provision to the contrary in this Series
Supplement or the Agreement, the entire amount distributed pursuant to
Section 8.01(b) shall be deemed to be a final distribution pursuant to
Section 12.03 of the Agreement with respect to the Collateral Certificate.

 

16



--------------------------------------------------------------------------------

SECTION 8.02 Distribution of Proceeds of Sale, Disposition or Liquidation of the
Dealer Notes Pursuant to Section 9.02 of the Agreement.

(a) Not later than 12:00 noon, New York City time, on the Distribution Date
following the date on which the Insolvency Proceeds are deposited into the
Collections Account pursuant to Section 9.02(b) of the Agreement, the Master
Trust Trustee shall first (in each case, after giving effect to any deposits and
distributions otherwise to be made on such Distribution Date) deduct an amount
equal to the Invested Amount on such Distribution Date from the portion of the
Insolvency Proceeds allocated to Series Allocable Principal Collections and
distribute such amount to the Indenture Trustee for application pursuant to the
Indenture and Indenture Supplements; provided that the amount of such
distribution shall not exceed the product of (x) the portion of the Insolvency
Proceeds allocated to Series Allocable Principal Collections and (y) the
Noteholder Floating Allocation Percentage with respect to the related Due Period
(as calculated by the Servicer). The remainder of the portion of the Insolvency
Proceeds allocated to Series Allocable Principal Collections shall be allocated
to the Master Trust Seller’s Interest and shall be distributed on such
Distribution Date to the Seller.

(b) Not later than 12:00 noon, New York City time, on such Distribution Date,
the Master Trust Trustee shall deduct (in each case, after giving effect to any
deposits and distributions otherwise to be made on such Distribution Date) an
amount equal to the portion of the Insolvency Proceeds allocated to Series
Allocable Finance Charge Collections and distribute such amount to the Indenture
Trustee for application pursuant to the Indenture and Indenture Supplements;
provided that the sum of such deposits shall not exceed the product of (x) the
portion of the Insolvency Proceeds allocated to Series Allocable Finance Charge
Collections and (y) the Noteholder Floating Allocation Percentage with respect
to the related Due Period (as calculated by the Servicer). The remainder of the
portion of the Insolvency Proceeds allocated to Series Allocable Finance Charge
Collections shall be allocated to the Master Trust Seller’s Interest and shall
be distributed on such Distribution Date to the Seller.

(c) Notwithstanding anything to the contrary in this Series Supplement or the
Agreement, the entire amount distributed pursuant to this Section 8.02 shall be
deemed to be a final distribution pursuant to Section 12.03 of the Agreement
with respect to the Collateral Certificate.

ARTICLE IX

MISCELLANEOUS PROVISIONS

SECTION 9.01 Ratification of Agreement. As supplemented by this Series
Supplement, the Agreement is in all respects ratified and confirmed and the
Agreement as so supplemented by this Series Supplement shall be read, taken and
construed as one and the same instrument.

SECTION 9.02 Counterparts. This Series Supplement may be executed in two or more
counterparts (and by different parties on separate counterparts) each of which
shall be an original, but all of which together shall constitute one and the
same instrument.

 

17



--------------------------------------------------------------------------------

SECTION 9.03 Governing Law. This Series Supplement shall be governed by and
construed in accordance with the internal laws of the State of New York, without
reference to the conflict of law provisions thereof or any other jurisdiction,
other than Section 5-1401 and Section 5-1402 of the New York General Obligations
Law, and the obligations, rights and remedies of the parties hereunder shall be
determined in accordance with such laws.

SECTION 9.04 Tax Disclosure. Each of the undersigned parties agrees to comply
with Section 14.11 of the Indenture.

SECTION 9.05 Consent to Amendment. By the acceptance of the Collateral
Certificate, the Series 2011-1 Certificateholder, on its own behalf and on
behalf of each Noteholder (as defined in the Indenture) hereby consents to the
following amendments of the Agreement:

(a) The definition of “Dealer Note” in Section 1.01 of the Agreement is hereby
deleted in its entirety and replaced with the following:

“Dealer Note” shall mean any payment obligation, which may be represented by a
promissory note or other instrument, acquired by NFC to finance (i) a Navistar
Vehicle or an OEM Vehicle purchased by a Dealer or (ii) a used truck, truck
chassis, bus, bus chassis or trailer or a new trailer for which NFC chooses to
provide financing to a Dealer. When used herein, unless the context otherwise
requires, “Dealer Notes” shall refer to those Dealer Notes which are held by the
Master Trust.

(b) Clause (v) of the definition of “Eligible Dealer Note” in Section 1.01 of
the Agreement is hereby deleted in its entirety and replaced with the following:

(v) which finances a new truck, truck chassis, bus, bus chassis or trailer
produced by or for a member of the Navistar Group or an OEM Supplier, a new or
used trailer, or a used truck, truck chassis, bus or bus chassis.

(c) The definition of “Navistar Vehicles” in Section 1.01 of the Agreement is
hereby deleted in its entirety and replaced with the following:

“Navistar Vehicles” shall mean any truck, truck chassis, bus, bus chassis or
trailer produced by, or for, Navistar or an affiliate of Navistar and sold by
Navistar to Dealers.

(d) The definition of “OEM Vehicle” in Section 1.01 of the Agreement is hereby
deleted in its entirety and replaced with the following:

“OEM Vehicles” shall mean a new truck, truck body, bus or trailer manufactured
by, or for, a manufacturer other than Navistar.

 

18



--------------------------------------------------------------------------------

For the purpose of any vote or consent under the Agreement or any supplement
thereto, the rules of construction set forth in Section 10.07 of the Indenture
shall apply.

SECTION 9.06 Termination. This Agreement shall terminate on the 1995 Trust
Termination Date and the termination of the Master Trust; provided, however,
that (a) Section 3.03 shall survive any such termination, (b) on the Transfer
Date and Distribution Date related to the Due Period ending on the 1995 Trust
Termination Date, all amounts deposited, allocated or to be paid on such
Transfer Date or Distribution Date shall be deposited, allocated or paid as if
this Series Supplement were still in effect, and (c) any accrued but unpaid
obligations hereunder or related hereto shall survive until discharged.

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Seller, the Servicer and the Master Trust Trustee have
caused this Series Supplement to be duly executed by their respective officers
as of the day and year first above written.

 

NAVISTAR FINANCIAL SECURITIES CORPORATION as Seller By:   /s/ Mary Ellen Kummer
Name:   Mary Ellen Kummer Title:   Assistant Treasurer NAVISTAR FINANCIAL
CORPORATION as Servicer By:   /s/ Mary Ellen Kummer Name:   Mary Ellen Kummer
Title:   Assistant Treasurer THE BANK OF NEW YORK MELLON as Master Trust Trustee
By:   /s/ Michael Burack Name:   Michael Burack Title:   Senior Associate



--------------------------------------------------------------------------------

Exhibit A

FORM OF SERIES 2011-1 CERTIFICATE

Certificate No. R-1

NAVISTAR FINANCIAL DEALER NOTE MASTER TRUST

SERIES 2011-1 DEALER NOTE

ASSET BACKED CERTIFICATE

evidencing a fractional undivided interest in certain assets of the

NAVISTAR FINANCIAL DEALER NOTE MASTER TRUST

This certifies that Navistar Financial Dealer Note Master Owner Trust II, a
Delaware statutory trust (the “Certificateholder”), is the registered owner of a
fractional undivided interest in certain assets of the NAVISTAR FINANCIAL DEALER
NOTE MASTER TRUST (the “Master Trust”) created pursuant to a Pooling and
Servicing Agreement dated as of June 8, 1995 (and as amended and supplemented
from time to time, the “PSA”), by and among Navistar Financial Corporation
(“NFC”), as Servicer, Navistar Financial Securities Corporation (“NFSC” or the
“Seller”), as Seller, and The Bank of New York Mellon, as Master Trust Trustee
(the “Master Trust Trustee”), as supplemented by the Series 2011-1 Supplement
dated as of November 2, 2011 (the “Series Supplement”), among the Seller, NFC
and the Master Trust Trustee, which assets are allocated to the
Certificateholders’ Interest pursuant to the PSA and the Series Supplement. The
PSA and the Series Supplement are hereinafter collectively referred to as the
“Pooling and Servicing Agreement.” The corpus of the Master Trust will include:

(a) the Seller’s right, title, and interest in and to all available Eligible
Dealer Notes existing on each Business Day and owned by the Seller, all monies
due (including accrued finance charges) or to become due with respect thereto
and all proceeds (as defined in Section 9-102 of the UCC) of such Dealer Notes,
the Seller’s interest in the security interests in the Financed Vehicles related
to such Dealer Notes granted by Dealers pursuant to the Dealer Agreements and
any accessions to such security interests, the Seller’s interest in the
Insurance Proceeds;

(b) any Enhancements; and

(c) all other assets and interests constituting the Master Trust.

This certificate (a “Certificate”) does not represent an interest in or
obligation of NFSC, NFC, Navistar International Corporation, a Delaware
corporation, Navistar, Inc., a Delaware corporation, or any affiliate thereof.



--------------------------------------------------------------------------------

Capitalized terms used but not defined herein have the meanings set forth in the
Pooling and Servicing Agreement.

Unless the certificate of authentication hereon has been executed by or on
behalf of Master Trust Trustee by manual signature, this Certificate shall not
be entitled to any benefit under the Pooling and Servicing Agreement or be valid
for any purpose.

THIS CERTIFICATE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF ILLINOIS, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS,
AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Seller has caused this Certificate to be duly executed.

 

NAVISTAR FINANCIAL SECURITIES CORPORATION By:     Name:   Title:  

Dated:                     

MASTER TRUST TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the Certificates described in the within-mentioned Pooling and
Servicing Agreement.

 

THE BANK OF NEW YORK MELLON, as Master Trust Trustee By:       Authorized
Signatory



--------------------------------------------------------------------------------

Exhibit B

NOTE STATEMENT

MONTHLY SERVICER AND SETTLEMENT CERTIFICATE #         

NAVISTAR FINANCIAL DEALER NOTE MASTER OWNER TRUST

SERIES 2011-1 NOTES

Under the Series 2011-1 Indenture Supplement dated as of November 02, 2011 (the
“Indenture Supplement”) by and among the Navistar Financial Dealer Note Master
Owner Trust (the “Master Owner Trust”) and The Bank of New York Mellon, as
trustee (the “Indenture Trustee”), the information which is required to be
prepared with respect to the Payment Date of _______ __, ____, the Transfer Date
of ________ ___,____ and with respect to the performance of the Master Owner
Trust during the Due Period ended on ___________ ___,____ and the Distribution
Period ended on ________ ____, _____ is set forth below. Certain of the
information is presented on the basis of an original principal amount of $1,000
per Note. Certain other information is presented based on the aggregate amounts
for the Master Owner Trust as a whole. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to such terms in the Indenture
Supplement.

 

5 Series 2011-1 Notes Information    5.1 Series 2011-1 Nominal Liquidation
Amount as of the Transfer Date (after giving effect to the transactions set
forth in Article III of the Series 2011-1 Indenture Supplement and to payments
made on the Payment Date).      0.00    Cumulative Reductions (Net of
Reinstatements) of the Series 2011-1 Nominal Liquidation Amount, if any, as of
the Transfer Date      0.00    5.2 Series 2011-1 Collateral Amount as of the
Transfer Date (after giving effect to the transactions set forth in Article III
of the Series 2011-1 Indenture Supplement and to payments made on the Payment
Date).      0.00    5.3 Series 2011-1 Overcollateralization Amount as of the
Transfer Date (after giving effect to the transactions set forth in Article III
of the Series 2011-1 Indenture Supplement and to payments made on the Payment
Date).      0.00    Series 2011-1 Target Overcollateralization Amount, if any,
as of the Transfer Date      0.00    Cumulative Reductions (Net of
Reinstatements) of the Series 2011-1 Overcollateralization Amount Deficiency, if
any, as of the Transfer Date      0.00    5.4 Series 2011-1 Allocated Dealer
Note Losses / (Recoveries) for the Due Period      0.00    5.5 Series 2011-1
Allocated Interest Amounts for the Due Period      0.00    5.6 Series 2011-1
Allocated Principal Amounts for the Due Period      0.00    5.7 Series 2011-1
Noteholders Allocated Dealer Note Losses / (Recoveries) for the Due Period     
0.00    5.8 Series 2011-1 Available Interest Amounts with respect to the Due
Period      0.00    5.9 Series 2011-1 Available Principal Amounts with respect
to the Due Period      0.00    5.10 Shortfall in Series Available Principal
Amounts, if any, for the Due Period      0.00   



--------------------------------------------------------------------------------

5.11 Sellers Invested Amount for the Series 2011-1 Notes for the Due Period     
0.00    5.12 Shortfall in Series Available Interest Amounts, if any, for the Due
Period      0.00    5.13 Unreimbursed reductions to the Series 2011-1 Collateral
Amount, if any, for the Due Period      0.00    5.14 Nominal Liquidation Amount
plus Accrued and Unpaid Interest as of the Transfer Date      0.00    5.15
Series 2011-1 Required Seller’s Invested Amount as of the Payment Date      0.00
   5.16 Series 2011-1 Controlled Accumulation Amount, if any, for the Due Period
     0.00    5.17 Series 2011-1 Controlled Deposit Amount, if any, for the Due
Period      0.00    5.18 Series Variable Allocation Percentage for the Due
Period      0.00    5.19 Series Fixed Allocation Percentage for the Due Period
     0.00    5.20 Total amount to be distributed on the Series 2011-1 Notes on
the Payment Date      0.00    5.21 Total amount, if any, to be distributed on
the Series 2011-1 Notes on the Payment Date allocable to the Outstanding
Principal Amount      0.00    5.22 Total amount to be distributed on the Series
2011-1 Notes on the Payment Date allocable to interest on the Series 2011-1
Notes      0.00    5.23.1 Series 2011-1 Servicing Fee to be paid on the Payment
Date      0.00    5.23.2 Series 2011-1 Backup Servicing Expenses to be paid on
the Payment Date      0.00    5.23.3 Series 2011-1 Backup Servicing Fee to be
paid on the Payment Date      0.00    5.24.1 Series 2011-1 Investment Income   
  0.00    5.24.2 Series 2011-1 Principal Funding Account investment income     
0.00    5.24.3 Series 2011-1 Negative Carry Account investment income      0.00
   5.24.4 Series 2011-1 Interest Funding Account investment income      0.00   
5.24.5 Series 2011-1 Spread Account investment income      0.00    5.25 Series
Excess Available Interest Amounts for the Due Period      0.00    5.26 Excess
Available Interest Amounts for the Due Period allocated to other Series of Notes
     0.00    5.27 Excess Available Interest Amounts for the Due Period allocated
to Series of Investor Certificates      0.00   



--------------------------------------------------------------------------------

5.28 Excess Available Principal Collections allocated from other series of Notes
to Series 2011-1 for the Due Period      0.00    5.29 Amount of Shared Principal
Collections allocated to Series 2011-1 Collateral Certificate for the Due Period
     0.00    5.30 Amount of Excess Available Principal Collections allocated to
other Series of Notes for the Due Period      0.00    5.31 Cash Collateral
Percentage as of the Transfer Date      0.00 %   5.32 Mismatch Amount for the
Series 2011-1 Notes for the Due Period      0.00    5.33 Reimbursement Amount
for the Series 2011-1 Notes for the Due Period      0.00    5.34 Certain amounts
and calculations referenced in the definition of Early Redemption Event     
See Exhibit “A”    6 Account Information    6.1 Series 2011-1 Spread Account
Balance as of the Payment Date after giving effect to all withdrawals and
deposits made on such Payment Date      0.00    Series 2011-1 Spread Account
Required Amount, if any, as of the Payment Date after giving effect to all
withdrawals and deposits made on such Payment Date      0.00    6.2 Series
2011-1 Principal Funding Account Balance as of the Payment Date after giving
effect to all withdrawals and deposits made on such Payment Date      0.00   
6.3 Series 2011-1 Negative Carry Account Balance as of the Payment Date after
giving effect to all withdrawals and deposits made on such Payment Date     
0.00    Series 2011-1 Required Negative Carry Account Balance, if any, as of the
Payment Date after giving effect to all withdrawals and deposits made on such
Payment Date      0.00    6.4 Series 2011-1 Interest Funding Account Balance as
of the Payment Date after giving effect to all withdrawals and deposits made on
such Payment Date      0.00    7 Class A Notes Information    7.1 Class A
Outstanding Principal Amount as of the Payment Date after giving effect to the
transactions made on such Payment Date      0.00    7.2 Class A Nominal
Liquidation Amount as of the Payment Date after giving effect to the
transactions made on such Payment Date      0.00    7.3 Total amount to be
distributed on the Class A Notes on the Payment Date      0.00    7.4 Total
amount, if any, to be distributed on the Class A Notes on the Payment Date
allocable to the Class A Outstanding Principal Amount      0.00   



--------------------------------------------------------------------------------

7.5 Total amount to be distributed on the Class A Notes on the Payment Date
allocable interest on the Class A Notes      0.00    7.6 Class A Monthly
Interest for the Interest Period    8 Class B Notes Information    8.1 Class B
Outstanding Principal Amount as of the Payment Date after giving effect to the
transactions made on such Payment Date      0.00    8.2 Class B Nominal
Liquidation Amount as of the Payment Date after giving effect to the
transactions made on such Payment Date      0.00    8.3 Total amount to be
distributed on the Class B Notes on the Payment Date      0.00    8.4 Total
amount, if any, to be distributed on the Class B Notes on the Payment Date
allocable to the Class B Outstanding Principal Amount      0.00    8.5 Total
amount to be distributed on the Class B Notes on the Payment Date allocable
interest on the Class B Notes      0.00    8.6 Class B Monthly Interest for the
Interest Period      0.00    9 Class C Notes Information    9.1 Class C
Outstanding Principal Amount as of the Payment Date after giving effect to the
transactions made on such Payment Date      0.00    9.2 Class C Nominal
Liquidation Amount as of the Payment Date after giving effect to the
transactions made on such Payment Date      0.00    9.3 Total amount to be
distributed on the Class C Notes on the Payment Date      0.00    9.4 Total
amount, if any, to be distributed on the Class C Notes on the Payment Date
allocable to the Class C Outstanding Principal Amount      0.00    9.5 Total
amount to be distributed on the Class C Notes on the Payment Date allocable
interest on the Class C Notes      0.00    9.6 Class C Monthly Interest for the
Interest Period      0.00   

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
certificate this _______ __________ ___, ____

 

NAVISTAR FINANCIAL CORPORATION, as Servicer By:     Its:  